 



Exhibit 10.4
 
(Ensign Group) [a38242a3824217.gif]
 

     
Optionee:
  Option Number:
 
   
Address:
  Plan: 2007 Omnibus Incentive Plan

 
Notice is hereby given of the following Option Award grant (the “Option”) to
purchase shares of the Common Stock of The Ensign Group, Inc. (the
“Corporation”):

     
Grant Date:
  Number of Option Shares:
 
   
Type of Option:
  Exercise Price Per Share:

 
V E S T I N G
Vesting Schedule: ___% annually, with the first block vesting on the first (1st)
anniversary of the Grant Date
Expiration Date: __________________, or upon earlier termination of the Option
Except as otherwise provided in the Option Agreement, the Option may be
exercised for vested Shares by Optionee in accordance with the following
schedule:

      On or after each of   Number of Option Shares the following dates   vested
and exercisable                                    

 
By accepting this Option Award, Optionee acknowledges and agrees that the option
rights herein are granted only subject to and in accordance with the terms of
(i) the enclosed NON-INCENTIVE STOCK OPTION AWARD TERMS AND CONDITIONS (together
with this Notice of Grant of Stock Options, the “Option Agreement”), and
(ii) THE ENSIGN GROUP, INC. 2007 OMNIBUS INCENTIVE PLAN (the “Plan), both of
which are incorporated herein by this reference. Option Shares purchased
pursuant to this Option Award can only be acquired subject to the terms set
forth in the Plan and the Option Agreement, whether said options are purchased
electronically or in person. All capitalized terms in this Notice of Grant of
Stock Options shall have the meaning assigned to them in the Option Agreement or
the Plan.
EXECUTED AND DELIVERED as of the Grant Date set forth above.

            The Ensign Group, Inc.,
a Delaware corporation
      By:           Gregory K. Stapley, Secretary            

 



--------------------------------------------------------------------------------



 



         

THE ENSIGN GROUP, INC.
NON-INCENTIVE STOCK OPTION AWARD
TERMS AND CONDITIONS
     These NON-INCENTIVE STOCK OPTION AWARD TERMS AND CONDITIONS are an integral
part of the foregoing Notice of Grant of Stock Options (the “Notice,” and
together with these Terms and Conditions, the “Option Agreement”) made by The
Ensign Group, Inc., a Delaware corporation (the “Company”) to the individual
“Optionee” named therein. All capitalized terms used herein but not defined in
the Option Agreement shall have the meanings given to them in The Ensign Group,
Inc. 2007 Omnibus Incentive Plan (the “Plan”), the terms and conditions of which
are incorporated herein by this reference.
     1. Grant of Option. The Company hereby grants Optionee, on the date such
grant was approved by the Committee (the “Grant Date”), the option (the
“Option”) to purchase all or any part of the number of Option Shares set forth
in the Notice (the “Shares”) of Common Stock of the Company at the exercise
price per share set forth in the Notice, according to the terms and conditions
set forth in this Option Agreement and in the Plan. The Option will not be
treated as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). The Option is issued
under the Plan and is subject to its terms and conditions. A copy of the Plan
will be furnished upon request of Optionee.
     The Option shall terminate at the close of business on the Expiration Date
set forth in the Notice (the “Expiration Date”) unless sooner terminated or
cancelled in accordance with this Option Agreement or the Plan.
     2. Vesting of Option Rights.
               (a) Except as otherwise provided in this Option Agreement, the
Option may be exercised for vested Shares by Optionee in accordance with the
schedule set forth in the Notice.
               (b) During the lifetime of Optionee, the Option shall be
exercisable only by Optionee and shall not be assignable or transferable by
Optionee, other than by will or the laws of descent and distribution; provided
however, that Optionee may transfer the Option to any “Family Member” (as such
term is defined in the General Instructions to Form S-8 (or any successor to
such Instructions or such Form) under the Securities Act), provided that the
Participant may not receive any consideration for such transfer, the Family
Member may not make any subsequent transfers other than by will or by the laws
of descent and distribution and the Company receives written notice of such
transfer.
     3. Exercise of Option after Death or Termination of Service. The Option
shall terminate and may no longer be exercised if Optionee ceases to provide
Service to the Company or its affiliates, except that:

Page 2 of 5



--------------------------------------------------------------------------------



 



               (a) If Optionee’s Service shall be terminated for any reason,
voluntary or involuntary, other than for “Cause” (as defined in Section 3(e)) or
Optionee’s death or disability (within the meaning of Section 22(e)(3) of the
Code), Optionee may at any time within a period of 3 months after such
termination exercise the Option to the extent the Option was vested and
exercisable by Optionee on the date of the termination of Optionee’s Service.
               (b) If Optionee’s Service is terminated for Cause, the Option
shall be terminated as of the date of the act giving rise to such termination.
               (c) If Optionee shall die while the Option is still exercisable
according to its terms or if Optionee’s Service is terminated because Optionee
has become disabled (within the meaning of Section 22(e)(3) of the Code) while
providing Service to the Company and Optionee shall not have fully exercised the
Option, such Option may be exercised at any time within 12 months after
Optionee’s death or date of termination of Service for disability by Optionee,
personal representatives or administrators or guardians of Optionee as
applicable, or by any person or persons to whom the Option is transferred by
will or the applicable laws of descent and distribution, to the extent of the
full number of Shares Optionee was entitled to purchase under the Option on
(i) the earlier of the date of death or termination of Service or (ii) the date
of termination for such disability, as applicable.
               (d) Notwithstanding the above, in no case may the Option be
exercised to any extent by anyone after the Expiration Date.
               (e) “Cause” shall mean (i) the willful and continued failure by
Optionee substantially to perform his or her duties and obligations (other than
any such failure resulting from his or her incapacity due to physical or mental
illness), (ii) Optionee’s conviction or plea bargain of any felony or gross
misdemeanor involving moral turpitude, fraud or misappropriation of funds, or
(iii) the willful engaging by Optionee in misconduct which causes substantial
injury to the Company or its affiliates, its other employees or the employees of
its affiliates or its clients or the clients of its affiliates, whether
monetarily or otherwise. For purposes of this paragraph, no action or failure to
act on Optionee’s part shall be considered “willful” unless done or omitted to
be done, by Optionee in bad faith and without reasonable belief that his or her
action or omission was in the best interests of the Company. However, if the
term or concept has been defined in an employment agreement between the Company
and Optionee, then Cause shall have the definition set forth in such employment
agreement. The foregoing definition shall not in any way preclude or restrict
the right of the Company (or any Affiliate) to discharge or dismiss Optionee or
other person providing Service to the Company (or any Affiliate) for any other
acts or omissions but such other acts or omissions shall not be deemed, for
purposes of this Option Agreement, to constitute grounds for termination for
Cause.
     4. Method of Exercise of Option. Subject to the foregoing, the Option may
be exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office or the Company’s designated
agent for such purposes, within the Option period. The notice shall state the
number of Shares as to which the Option is being exercised and shall be
accompanied by payment of the exercise price. Payment of the exercise price
shall be made (i) in cash (including bank check, valid personal check or money
order payable to the Company), or (ii) with the approval of the Company (which
may be given in its sole discretion), by delivering to the Company for
cancellation shares of the Company’s Common Stock already owned by Optionee
having a Fair Market Value (as defined in the Plan) equal to the full exercise
price of the Shares being acquired. Only that portion of the Option covering
vested Option Shares is exercisable at any time. Subject to Section 402 of the
Sarbanes-Oxley Act of 2002, to the extent this Option is exercised for vested
Shares, the Option may be exercised in whole or in part from time to time
through a special sale and remittance procedure pursuant to which Optionee shall
concurrently provide irrevocable instructions (1) to Optionee’s brokerage firm
to effect the immediate sale of the purchased Shares and remit to the Company,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate exercise price payable for the purchased Shares plus all
applicable income and employment taxes required to be withheld by the Company by
reason of such exercise, and (2) to the Company to deliver the certificates for
the purchased Shares directly to such brokerage firm in order to complete the
sale.

Page 3 of 5



--------------------------------------------------------------------------------



 



     5. Miscellaneous.
               (a) Plan Provisions Control. The Option award memorialized in
this Option Agreement is made solely upon the terms and conditions set forth
herein and in the Plan and any related documents. The Option Agreement and the
Plan together constitute the entire agreement between the parties hereto with
regard to the subject matter hereof. In the event that any provision of the
Option Agreement conflicts with or is inconsistent in any respect with the terms
of the Plan, the terms of the Plan shall control.
               (b) No Rights of Stockholders. Neither Optionee, Optionee’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of Optionee,
Optionee’s legal representative or permissible assignee, as applicable.
               (c) No Right to Employment. The grant of the Option shall not be
construed as giving Optionee the right to be retained in the employ of, or as
giving a director of the Company or an Affiliate (as defined in the Plan) the
right to continue as a director of the Company or an Affiliate with, the Company
or an Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment or position at any time, with or without
cause. In addition, the Company or an Affiliate may at any time dismiss Optionee
from employment, or terminate the term of a director of the Company or an
Affiliate, free from any liability or any claim under the Plan or the Option
Agreement. Nothing in the Option Agreement shall confer on any person any legal
or equitable right against the Company or any Affiliate, directly or indirectly,
or give rise to any cause of action at law or in equity against the Company or
an Affiliate. The Option granted hereunder shall not form any part of the wages
or salary of Optionee for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment. Under no circumstances
shall any person ceasing to be an employee of the Company or any Affiliate be
entitled to any compensation for any loss of any right or benefit under the
Option Agreement or Plan which such employee might otherwise have enjoyed but
for termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, Optionee shall be deemed to have accepted all the
conditions of the Plan and the Option Agreement and the terms and conditions of
any rules and regulations adopted by the Committee and shall be fully bound
thereby.
               (d) Governing Law. The validity, construction and effect of the
Plan and the Option Agreement, and any rules and regulations relating to the
Plan and the Option Agreement, shall be determined in accordance with the
internal laws, and not the law of conflicts, of the State of Delaware.
               (e) Severability. If any provision of the Option Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Option Agreement under any law deemed applicable by the
Committee (as defined in the Plan), such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
purpose or intent of the Plan or the Option Agreement, such provision shall be
stricken as to such jurisdiction or the Option Agreement, and the remainder of
the Option Agreement shall remain in full force and effect.
               (f) No Trust or Fund Created. Neither the Plan nor the Option
Agreement shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Affiliate and
Optionee or any other person.
               (g) Headings. Headings are given to the Sections and subsections
of the Option Agreement solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Option Agreement or any provision thereof.

Page 4 of 5



--------------------------------------------------------------------------------



 



               (h) Conditions Precedent to Issuance of Shares. Shares shall not
be issued, and the Company shall not have any liability for failure to issue
Shares, pursuant to the exercise of the Option unless such exercise and the
issuance and delivery of the applicable Shares pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act of 1934, as amended, the
rules and regulations promulgated thereunder, the requirements of any applicable
Stock Exchange and the Delaware General Corporation Law. As a condition to the
exercise of the purchase price relating to the Option, the Company may require
that the person exercising or paying the purchase price represent and warrant
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation and warranty is required by law.
               (i) Withholding. In order to provide the Company with the
opportunity to claim the benefit of any income tax deduction which may be
available to it upon the exercise of the Option and in order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from Optionee.
               (j) Consultation With Professional Tax and Investment Advisors.
The holder of this Option Agreement acknowledges that the grant, exercise,
vesting or any payment with respect to this Option Agreement, and the sale or
other taxable disposition of the Shares acquired pursuant to the exercise
thereof, may have tax consequences pursuant to the Code or under local, state or
international tax laws. The holder further acknowledges that such holder is
relying solely and exclusively on the holder’s own professional tax and
investment advisors with respect to any and all such matters (and is not
relying, in any manner, on the Company or any of its employees or
representatives). Finally, the holder understands and agrees that any and all
tax consequences resulting from the Option Agreement and its grant, exercise,
vesting or any payment with respect thereto, and the sale or other taxable
disposition of the Shares acquired pursuant to the Plan, is solely and
exclusively the responsibility of the holder without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse such holder for such taxes or other items.
[REMAINDER OF PAGE LEFT BLANK]

Page 5 of 5